Name: Council Directive 86/94/EEC of 10 March 1986 amending for the second time Directive 73/404/EEC on the approximation of the laws of the Member States relating to detergents
 Type: Directive
 Subject Matter: chemistry;  health;  environmental policy
 Date Published: 1986-03-25

 Avis juridique important|31986L0094Council Directive 86/94/EEC of 10 March 1986 amending for the second time Directive 73/404/EEC on the approximation of the laws of the Member States relating to detergents Official Journal L 080 , 25/03/1986 P. 0051 - 0051 Finnish special edition: Chapter 13 Volume 15 P. 0061 Swedish special edition: Chapter 13 Volume 15 P. 0061 *****COUNCIL DIRECTIVE of 10 March 1986 amending for the second time Directive 73/404/EEC on the approximation of the laws of the Member States relating to detergents (86/94/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particularr Article 100 thereof, Having regard to the proposal from the Comission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2a of Council Directive 73/404/EEC (4), as amended by Directive 82/242/EEC (5), provides for certain exemptions until 31 March 1986 from the requirement of a minimum biodegradability level for the non-ionic surfactants contained in detergents; Whereas the substances in question are non-ionic surfactants which do not comply with the biodegradability limits laid down in Directive 73/404/EEC; whereas they are used for some purposes because of technical problems and in order to avoid other undesirable effects on health and the environment; Whereas research on biodegradability of these substances has progressed since the adoption of Directive 82/242/EEC; whereas, however, the results of that research have not made it possible to dispense with all the exemption rules; whereas this derives from very wide disparities that exist between Member States as regards, inter alia, water properties, eating habits and machine design; Whereas, although substitutes are already being used in dish-washing machine products in certain regions of the Community, no suitable substitution products have yet been found for the metal-working industry, despite intensive efforts; Whereas, a relatively small quantity of surfactants is involved, which, however, are of considerable economic significance; whereas it is desirable to give Member States the possibility of allowing exemptions until 31 December 1989, insofar as their national situations so require, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2a (1) of Directive 73/404/EEC is hereby replaced by the following: '1. Until 31 December 1989, Member States may, exempt the following products from the requirements of the first paragraph of Article 2: (a) low-foaming alkene oxide additives on such substances as alcohols, alkylphenols, glycols, polyols, fatty acids, amides or amines, used in dish-washing products; (b) alkali-resistant terminally blocked alkyl and alkyl-aryl polyglycol ethers and substances of the type referred to in subparagraph (a), used in cleaning agents for the food, beverage and metal-working industries.'. Article 1 Member States shall forthwith inform the Commission of any measures they take in order to implement this Directive. Article 3 This Directive is addressed to Member States. Done at Brussels, 10 March 1986. For the Council The President H. van den BROEK (1) OJ No C 139, 7. 6. 1985, p. 4. (2) OJ No C 68, 24. 3. 1986. (3) OJ No C 303, 25. 11. 1985, p. 26. (4) OJ No L 347, 17. 12. 1973, p. 51. (5) OJ No L 109, 22. 4. 1982, p. 1.